Per cur.
The evidence may go to the jury. The plaintiff seeks to recover not merely compensatory damages, but to make an exam-*329pie of the deft. If Collings was under the impression that Emory had killed his geese, and on this impression, being excited, threw the geese down the well, whether this impression was well founded or not, it would go to disprove malice; and his declarations to that effect made at the time, being part of the res gesta, may be given in evidence. Roscoe on Evidence 22, &c. 1 Phillip’s Ev. 218.
Bates and Clayton for plaintiff.
Frame for defendant.
The plaintiff had a verdict.